— Appeal by the defendant from a judgment of the Supreme Court, Kings County (G. Aronin, J.), rendered June 27, 1985, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the matter is remitted to the Supreme Court, King’s County, for a de novo suppression hearing, and the appeal is held in abeyance in the interim. The Supreme Court is to file its report with all convenient speed.
The People’s failure to turn over its data analysis sheet which contained a prior inconsistent statement of its only witness at a Mapp hearing requires that a de novo suppression hearing be held (see, CPL 240.44; People v Ranghelle, 69 NY2d 56; People v Malinsky, 15 NY2d 86; People v Rosario, 9 NY2d 286, rearg denied 9 NY2d 908, cert denied 368 US 866, rearg denied 14 NY2d 876, rearg denied 15 NY2d 765). Rubin, J. P., Kooper, Sullivan and Harwood, JJ., concur.